DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/2019 and 3/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 17 recite the limitation “a destination airport” in lines 4 and 3, respectively. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this recitation is a new airport or is referring to the airport recited in claim 1 or “candidate airports” also in claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more.
101 Analysis – Step 1
Regarding Step 1 of the Revised Guidance, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-10 are directed to an apparatus comprising a processor and a memory storing executable instructions and claims 11-20 are directed to a method with at least one step. Therefore, claims 1-20 are within at least one of the four statutory categories (apparatus and process).
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite a judicial exception. 
Independent claim 11 includes limitations that recite an abstract idea (bolded below). Claim 11 recites:
A method of determining an airport for landing an aircraft, comprising: 
receiving information that describes a current state of the aircraft, including current position, current fuel on board, and operational and environmental factors that affect range of the aircraft from the current position; 
predicting a current range of the aircraft from the information, the current range indicating range of the aircraft in any direction from the current position; 
determining candidate airports within the current range of the aircraft; 
predicting remaining fuel on board after landing at respective ones of the candidate airports; 
selecting an airport from those of the candidate airports at which the aircraft is predicted to have a positive amount of the remaining fuel on board; and 
presenting the current range and the airport to a user for landing the aircraft at the airport.
	The examiner submits that the bolded limitations above constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitations in the human mind. For example, “predicting a current range of the aircraft” could be carried out as a mental estimation using observed data such as fuel levels. “Determining candidate airports” could be an estimation carried out using the previous estimated range and a knowledge of surrounding airports in an area. “Predicting remaining fuel” could be carried out as a mental calculation or using pen and paper to determine how much fuel would be left in the aircraft upon landing at a certain airport and “selecting an airport” is a mental thought to choose an airport to land at.
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the judicial exception (abstract idea) into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim, beyond the abstract idea, integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the instant application, the additional limitations beyond the above-noted abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
aircraft, comprising: 
receiving information that describes a current state of the aircraft, including current position, current fuel on board, and operational and environmental factors that affect range of the aircraft from the current position; 
predicting a current range of the aircraft from the information, the current range indicating range of the aircraft in any direction from the current position; 
determining candidate airports within the current range of the aircraft; 
predicting remaining fuel on board after landing at respective ones of the candidate airports; 
selecting an airport from those of the candidate airports at which the aircraft is predicted to have a positive amount of the remaining fuel on board; and 
presenting the current range and the airport to a user for landing the aircraft at the airport.
The recitation of “aircraft” is provided at a high level of generality. Therefore, the additional element fails to provide a specific technology that is integral to the claim. Additionally, the recitation of “receiving information” is mere data gathering which has been considered by the courts as insignificant extra solution activity. Additionally, “presenting the current range…” is also considered insignificant post solution activity as this limitation does not recite other structure to integrate the abstract idea into a practical application. Thus, the additional limitations merely amount to the general application of the abstract idea into a technological environment and insignificant extra solution activity which fail to integrate the abstract idea into a practical application and the claim must be further examined under Step 2B.
101 Analysis – Step 2B

In the instant application, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional elements amount to nothing more than the general application of the abstract idea into a technological environment and insignificant extra-solution activity. Hence, the claim is not patent eligible.
Independent claim 1 is parallel in scope to claim 11 and is ineligible for similar reasons.
Regarding Claims 2 and 12
Claims 2 and 12 set forth:
predicting the current range in any direction extending from the current position to a perimeter of a circular or non-circular closed shape, wherein presenting the current range includes presenting the current position, the current range and the circular or non- circular closed shape; and 
predicting the current range for each of a plurality of flight times.
The limitations bolded above merely embellish the abstract idea of claims 1 and 11 since “predicting the current range in any direction” and “predicting the current range” are continuations of the mental estimation of the aircraft’s range in claims 1 and 11. The additional limitation of “presenting…” is also similar to the recitation of “presenting…” in claims 1 and 11 and are considered insignificant extra solution activity for the same reasons as claims 1 and 11. No additional structure or technology has been 
Regarding Claims 3 and 13
Claims 3 and 13 set forth:
the operational factors include airport conditions of the candidate airports and maneuver requirements to land at the candidate -19-Docket: 18-4304-US-NP B86918 10120US (0246.0) airports, and the environmental factors include weather conditions, and selecting the airport includes selecting the airport based on the remaining fuel on board as predicted, the airport conditions, the maneuver requirements and the weather conditions.
Claims 3 and 13 inherit the abstract idea set forth in claims 1 and 11 due to dependency. No additional action has been recited to add to the abstract idea of claims 1 and 11. Furthermore, no additional action, structure, or technology has been recited to integrate the abstract idea into a practical application nor to amount to significantly more than the abstract idea. Accordingly, the claims do not confer eligibility on the claimed invention and are ineligible for similar reasons to claims 1 and 11.
Regarding Claims 4 and 14
Claims 4 and 14 set forth:
selecting the airport includes selecting the airport from those of the candidate airports at which the aircraft is predicted to have the positive amount of the remaining fuel on board at or above a threshold amount of remaining fuel on board.
The limitations bolded above merely embellish the abstract idea of claims 1 and 11 since “selecting the airport” is a continued recitation of the “selecting an airport” in claims 1 and 11. No additional action has been recited to add to the abstract idea of claims 1 and 11. Furthermore, no additional action, structure, or technology has been recited to integrate the abstract idea into a practical application nor 
Regarding Claims 5 and 15
Claims 5 and 15 set forth:
presenting the current range and the airport to the user includes presenting a flight path of the aircraft to the airport.
Claims 5 and 15 inherit the abstract idea set forth in claims 1 and 11 due to dependency. The additional limitation “presenting a flight path” is considered insignificant post solution activity which the courts have ruled do not integrate an abstract idea into a practical application. Furthermore, no additional action, structure, or technology has been recited to integrate the abstract idea into a practical application nor to amount to significantly more than the abstract idea. Accordingly, the claims do not confer eligibility on the claimed invention and are ineligible for similar reasons to claims 1 and 11.
Regarding Claims 6 and 16
Claims 6 and 16 set forth:
receiving information that describes the current state of the aircraft, and predicting the current range of the aircraft, includes repeatedly receiving information that describes the current state of the aircraft, and predicting the current range of the aircraft, the current range being variable with the current state of the aircraft and thereby the information that describes the current state.
The limitations bolded above merely embellish the abstract idea of claims 1 and 11 since “predicting the current range” is similar to the “predicting a current range” recited in claims 1 and 11 and can be completed as a mental estimation. The additional elements, underlined above, are considered mere data gathering which is considered insignificant extra solution activity which the courts have ruled do not integrate an abstract idea into a practical application. No other technology or structure has been 
Regarding Claims 7 and 17
Claims 7 and 17 set forth:
receiving information includes receiving information that describes the current state of the aircraft in response to detecting an engine-out event of the aircraft during a flight to a destination airport.
Claims 7 and 17 inherit the abstract idea set forth in claims 1 and 11 due to dependency. The additional limitation “receiving information,” similar to the recitation in claims 1 and 11, is mere data gathering which is considered insignificant extra solution activity which the courts have ruled do not integrate an abstract idea into a practical application. Furthermore, structure or technology has been recited to integrate the abstract idea into a practical application nor to amount to significantly more than the abstract idea. Accordingly, the claims do not confer eligibility on the claimed invention and are ineligible for similar reasons to claims 1 and 11.
Regarding Claims 8 and 18
Claims 8 and 18 set forth:
determining candidate airports includes determining candidate airports suitable for turns of the aircraft and landing of the aircraft having a specific type.
The limitations bolded above merely embellish the abstract idea of claims 1 and 11 since “determining candidate airports” is similar to the limitation “determining candidate airports” in claims 1 and 11. No additional structure or technology has been recited to integrate the abstract idea into a practical application nor to amount to significantly more than the abstract idea. Accordingly, the claims do not 
Regarding Claims 9 and 19
Claims 9 and 19 set forth:
determining flight paths of the aircraft to respective ones of the candidate airports, the flight paths indicating altitudes and speeds of the aircraft to respective ones of the candidate airports, and runways to land at respective ones of the candidate airports, and  -20-Docket: 18-4304-US-NP B86918 10120US (0246.0) wherein 
predicting remaining fuel on board includes predicting remaining fuel on board following respective ones of the flight paths, after landing at respective ones of the candidate airports.
The limitations bolded above merely embellish the abstract idea of claims 1 and 11 since “predicting remaining fuel” is similar to the limitation “predicting remaining fuel” in claims 1 and 11 which can be carried out as a mental estimation or calculation using pen and paper. Additionally, the limitation “determining flight paths” can be carried out as a mental thought of what trajectory the aircraft will need to take in order to reach an airport. No additional structure or technology has been recited to integrate the abstract idea into a practical application nor to amount to significantly more than the abstract idea. Accordingly, the claims do not confer eligibility on the claimed invention and are ineligible for reasons above and for similar reasons to claims 1 and 11.
Regarding Claims 10 and 20
Claims 10 and 20 set forth:
the current range indicates range of the aircraft in any direction from the current position until fuel on board is zero.
Claims 10 and 20 inherit the abstract idea set forth in claims 1 and 11 due to dependency. No additional action has been recited to add to the abstract idea of claims 1 and 11. Furthermore, no additional action, structure, or technology has been recited to integrate the abstract idea into a practical 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (U.S. Patent No. 5,842,142; hereinafter Murray) in view of Stabile (U.S. Patent Application Publication No. 2013/0090842 A1).
Regarding claims 1 and 10, Murray discloses:
receive information that describes a current state of the aircraft, including current position, current fuel, and operational and environmental factors that affect range of the aircraft from the current position (alternate destinations are calculated according to current position, see at least col. 6 lines 50-53 and col. 7 lines3-5; current fuel on board, col. 7 lines 3-5; operation conditions 56 are used by alternate destination planner such as altitude, speed, wind, air temperature; see at least col. 9 lines 6-11, 29, 61-62, and col. 10 lines 5-6)
predict a current range of the aircraft from the information, the current range indicating range of the aircraft in any direction from the current position (first screen 50 provides summary of range of aircraft based on current position and remaining fuel, see at least col. 7 lines 3-5)
determine candidate airports within the current range of the aircraft (flight management system computes a plurality of alternate destinations from current location, see at least col. 6, lines 47-59 and col. 11 lines 34-37); 
predict remaining fuel on board after landing at respective ones of the candidate airports (the program calculates remaining fuel to each alternate destination, see at least col. 10 lines 65-66);
select an airport from those of the candidate airports at which the aircraft is predicted to have a remaining fuel on board (pilot may select an alternate destination or program may continue with a preselected alternate destination from the list of four alternate destinations which have been selected based on predicted remaining fuel and ETA, see at least col. 18 lines 21-31); and 
present the current range and the airport to a user for landing the aircraft at the airport (first screen 50 provides nearest alternate destinations within range, see at least col. 7 lines 3-5; the CDU displays a list of alternate destinations and an identifier shows which destination has been preselected, see at least col. 18 lines 21-38, Fig. 2A and Fig. 8).
Murray does not explicitly disclose:
positive amount of remaining fuel

select an airport from those of the candidate airports at which the aircraft is predicted to have a positive amount of the remaining fuel on board (the airports that are within the service area are locations the airplane is able to reach with its current fuel level, see at least [0039]-[0042]) **examiner sets forth that airports in the service area means there will be sufficient (positive) fuel whereas attempting to navigate to airports outside of a service area result in insufficient (negative) fuel
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alternate destination calculation disclosed by Murray by adding the positive fuel taught by Stabile. One of ordinary skill in the art would have been motivated to make this modification in order “to provide greater assistance to the pilot, from the planning stage up to an event of an emergency” and “to achieve a safe landing” (see [0003] and [0012]).
Regarding claims 2 and 12, the combination of Murray and Stabile teaches the elements above but Murray does not discloses:
the apparatus being caused to predict the current range of the aircraft includes at least one of: being caused to predict the current range in any direction extending from the current position to a perimeter of a circular or non-circular closed shape, wherein the apparatus being caused to present the current range includes being caused to present the current position, the current range and the circular or non-circular closed shape; and 
predict the current range for each of a plurality of flight times
However, Stabile teaches:
the apparatus being caused to predict the current range of the aircraft includes at least one of: being caused to predict the current range in any direction extending from the current position to a perimeter of a circular or non-circular closed shape (service area 312 is rendered in a circle or other enclosed shape, see at least [0041]), wherein the apparatus being caused to present the current range includes being caused to present the current position, the current range and the circular or non-circular closed shape (current position 320, current range or service area 312, see at least [0041] and Fig. 3); and predict the current range for each of a plurality of flight times
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alternate destination calculation disclosed by Murray by adding the closed shape current range taught by Stabile. One of ordinary skill in the art would have been motivated to make this modification “so the user can see in real time or calculated time what areas of serviceability such as an airport… are available before resources are completely depleted” and to enable a pilot “to look at the interactive map which in the case for a pilot would display his solution, a suitable landing airport, and set course to achieve a safe landing” (see [0012]).
Regarding claims 3 and 13, the combination of Murray and Stabile teaches the elements above and Murray further discloses:
the operational factors include airport conditions of the candidate airports and maneuver requirements to land at the candidate airports (runway length of airport, see at least col. 11 lines 16-33), and the environmental factors include weather conditions (outside air temperature and wind, see at least col. 9 lines 61-62 and col. 10 lines 5-7), and the apparatus being caused to select the airport includes being caused to select the (at block 74, airports with sufficient runway lengths are selected, see at least col. 11 lines 16-33; fuel consumption is calculated taking air temperature and wind into account to determine remaining fuel and ETA to select the alternate destinations, see at least col. 17 lines 51-55).
Regarding claims 4 and 14, the combination of Murray and Stabile teaches the elements above but Murray does not explicitly disclose:
Positive amount of remaining fuel or above a threshold amount of remaining fuel on board
However, Stabile teaches:
the apparatus being caused to select the airport includes being caused to select the airport from those of the candidate airports at which the aircraft is predicted to have the positive amount of the remaining fuel on board at or above a threshold amount of remaining fuel on board (the airports that are within the service area are locations the airplane is able to reach with its current fuel level, see at least [0039]-[0042]) **examiner sets forth that airports in the service area means there will be sufficient (positive) fuel whereas attempting to navigate to airports outside of a service area result in insufficient (negative) fuel
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alternate destination and remaining fuel calculation disclosed by Murray by adding the positive fuel level taught by Stabile. One of ordinary skill in 
Regarding claims 5 and 15, the combination of Murray and Stabile teaches the elements above and Murray further discloses:
the apparatus being caused to present the current range and the airport to the user includes being caused to present a flight path of the aircraft to the airport (navigation display 350 displays a flight plan 354, see at least col. 20 lines 54-55 and Fig. 8).
Regarding claims 6 and 16, the combination of Murray and Stabile teaches the elements above and Murray further discloses:
the apparatus being caused to receive information that describes the current state of the aircraft, and predict the current range of the aircraft, includes being caused to repeatedly receive information that describes the current state of the aircraft, and predict the current range of the aircraft, the current range being variable with the current state of the aircraft and thereby the information that describes the current state (alternate destination planner updates the list of alternate destinations and arrival data every five minutes taking into account aircraft altitude, speed, outside air temperature, wind, and routing to the alternate destination, see at least col. 18, 3-18).
Regarding claims 7 and 17, the combination of Murray and Stabile teaches the elements above and Murray further discloses:
the apparatus being caused to receive information includes being caused to receive information that describes the current state of the aircraft in response to (flight management computer aids pilot to land at alternate destination in case of engine failure or other emergency, see at least col. 6 lines 38-47).
Regarding claims 9 and 19, the combination of Murray and Stabile teaches the elements above and Murray further discloses:
the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further: determine flight paths of the aircraft to respective ones of the candidate airports (pilot may select routing option 54 to be offset or overhead or waypoint routing, see at least col. 8 lines 44-48; alternate destination planner uses chosen type to calculate ETA and flight profile from original flight plan to alternate destination, see at least col. 11 lines 54-57), the flight paths indicating altitudes and speeds of the aircraft to respective ones of the candidate airports (speed and altitude are globally defined for alternate destinations, see at least col. 9 lines 58-59), and runways to land at respective ones of the candidate airports (at block 72 the program determines whether the airport has a runway of sufficient length, see at least col. 11 lines 16-33), and  -18-Docket: 18-4304-US-NP B86918 10120US (0246.0)wherein the apparatus being caused to predict remaining fuel on board includes being caused to predict remaining fuel on board following respective ones of the flight paths, after landing at respective ones of the candidate airports (alternate destination planner calculates and displays the amount of remaining fuel if the aircraft were to fly from the current position to the alternate airport via a selected routing option, see at least col. 7 lines 15-20).
Regarding claims 10 and 20
the current range indicates range of the aircraft in any direction from the current position until fuel on board is zero
However, Stabile teaches:
the current range indicates range of the aircraft in any direction from the current position until fuel on board is zero (resource exhaustion distance is computed for a resource such as fuel, see at least [0032]; wherein the resource exhaustion distance is displayed as a service area as an enclosed area such as a circle, see at least [0041]) **examiner sets forth that an exhaustion of a resource such as fuel means there is no more fuel on board equating to zero fuel
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alternate destination calculation disclosed by Murray by adding the fuel exhaustion range taught by Stabile. One of ordinary skill in the art would have been motivated to make this modification “so a user can determine what destinations are reachable before resources are completely depleted” (see Stabile abstract).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Stabile as applied to claims 1 and 11 above, and further in view of Badli et al. (U.S. Patent Application Publication No. 2010/0070110 A1; hereinafter Badli).
Regarding claims 8 and 18, the combination of Murray and Stabile teaches the elements above and Murray further discloses:
the apparatus being caused to determine candidate airports includes being caused to determine candidate airports suitable landing of the aircraft having a specific type (at block 72 the program determines whether the airport has a runway of sufficient length, see at least col. 11 lines 16-33).

determine candidate airports suitable for turns of the aircraft
However, Badli teaches:
determine candidate airports suitable for turns of the aircraft (airports 404 and 406 are nearest to aircraft 402 but have a horizontal travel time that is less than the minimum comfortable vertical descent time and cannot comfortably land whereas airports 408 and 410 can be comfortably reached without any unusual maneuvering, see at least [0039])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alternate destination calculation disclosed by Murray and the positive remaining fuel taught by Stabile by adding the airport landing maneuvering consideration taught by Badli. One of ordinary skill in the art would have been motivated to make this modification in order “to quickly and reliably locate one or more potential landing locations in case of an emergency” (see [0039]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moravek et al. (U.S. Patent Application Publication No. 2017/0229024 A1) teaches a method and system to generate a route for navigating a vehicle to a diversion destination while taking other safety threshold or constraints into consideration.
Kawalkar et al. (U.S. Patent Application Publication No. 2017/0221367 A1) teaches a vehicle decision support system that processes operational constraints, flight plans, and appropriate environmental data to generate guidance.
Carrithers (U.S. Patent No. 8,700,249 B1) teaches a method and system for fuel route planning based on the aircraft trajectory, destination, and fuel costs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./Examiner, Art Unit 3662         

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662